Citation Nr: 1002921	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-11 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension benefits based on 
permanent and total disability. 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The Veteran had active service from April 1967 to April 1976.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDING OF FACT

The Veteran has a combination of disabilities that are 
reasonably certain to continue throughout his life and 
sufficiently severe to prevent him from following a 
substantially gainful occupation.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for nonservice-connected pension benefits based on 
permanent and total disability are met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.342, 4.15, 4.16, 4.17 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and VA satisfied the requirements thereof by 
providing the Veteran adequate notice and assistance with 
regard to his claim.  Even assuming otherwise, however, a 
remand for additional notification and/or assistance is 
unnecessary.  Given the favorable outcome in this case, 
discussed below, the Board's decision to proceed in 
adjudicating the Veteran's claim does not prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

II.  Non-service-connected Pension Analysis

The issue before the Board is whether the Veteran is entitled 
to pension benefits based on nonservice-connected 
disabilities.  According to written statements submitted 
during the course of this appeal and hearing testimony, 
presented in July 2009, the Veteran is sickly, with multiple 
disabilities, particularly a kidney disability, bronchial 
asthma, and diabetes, that render him unemployable in a 
gainful occupation.  Allegedly, during the previous six 
years, his disabilities worsened to such an extent that he 
was forced to stop working.  He contends that he experiences 
asthma almost daily, now has hypertension secondary to his 
diabetes and hepatitis C, intermittently suffers from pain 
associated with kidney stones, and expects his disabilities, 
primarily complications of his diabetes, to continue to 
worsen progressively. 

The Veteran points out that, after service for three years, 
he worked in a small grocery store, which he set up, selling 
food and feeding people.  He then purchased a chainsaw, 
which, for four years, he used to cut lumbar.  He then sold 
it or burnt it and then sold the resulting charcoal.  
Thereafter and until he stopped working, he farmed, including 
by planting and then selling rice and vegetables.  The 
Veteran contends that, since service discharge, he has always 
been self employed.  Allegedly, to feed himself, he now 
plants vegetables, burns tree branches, which someone cuts 
for him, and sells the vegetables and resulting charcoal.  

Benefits are payable to any veteran who served at least 90 
days during a period of war who is permanently and totally 
disabled from disability that is not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521.  A veteran is 
considered to be permanently and totally disabled if he is 
suffering from a disability or combination of disabilities 
that are sufficient to prevent the average person from 
following a substantially gainful occupation and such 
disability(ies) is(are) reasonably certain to continue 
throughout his life, or he is unemployable as a result of 
disability or disabilities that are reasonably certain to 
continue throughout his life.  38 U.S.C.A. § 1502; Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999).  Prior employment 
or unemployment status is immaterial if in the judgment of 
the rating board a veteran's disabilities render him or her 
unemployable.  38 C.F.R. § 4.17 (2009).

Marginal employment is not considered substantially gainful 
employment and generally is deemed to exist when a veteran's 
earned income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist in certain cases when earned annual 
income exceeds the poverty threshold on a facts-found basis.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2009).  Marginal employment, odd-job employment, and 
employment at half the usual remuneration is not incompatible 
with a determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
38 C.F.R. § 4.17(a).


The permanence of the percentage requirements of 38 C.F.R. § 
4.16 is a requisite to being found permanently and totally 
disabled for pension purposes.  38 C.F.R. 
§ 4.17.  According to 38 C.F.R. § 4.16, where the rating is 
less than total, the veteran must be unemployable due to one 
disability ratable at 60 percent or higher, or two or more 
disabilities ratable at 70 percent or higher (combined) with 
at least one disability ratable at 40 percent.  38 C.F.R. §§ 
4.16, 4.17.  

In this case, the RO has assigned the Veteran a combined 70 
percent rating for his nonservice-connected disabilities, 
which include bronchial asthma (30 percent disabling), renal 
insufficiency secondary to obstructive uropathy, 
ureterolithiasis with hydronephrosis, bilateral (30 percent 
disabling), diabetes mellitus, type II (20 percent 
disabling), dextroscoliosis, lumbar spine (20 percent 
disabling), urinary tract infection (10 percent disabling), 
degenerative joint disease, both knees (0 percent disabling), 
cataract, senile, incipient, both eyes (0 percent disabling), 
and dyslipidemia (0 percent disabling).  

Although none of these disabilities is rated at least 40 
percent disabling, under 
38 C.F.R. § 4.16 (a)(3), the Veteran's renal insufficiency 
secondary to obstructive uropathy, ureterolithiasis with 
hydronephrosis, bilateral, which is 30 percent disabling, and 
his urinary tract infection, which is 10 percent disabling, 
may be considered as one disability.  They both affect the 
cardiovascular-renal system, a single body system.  Together 
these disabilities are rated 40 percent disabling.

As well, considered collectively, the Veteran's service-
connected disabilities are reasonably certain to continue 
throughout the Veteran's life and sufficiently severe to 
prevent him from following a substantially gainful 
occupation.  

The evidence of record, including VA and private treatment 
records dated since 2006 and a report of VA examination 
conducted in March 2007, establishes that the Veteran 
experiences shortness of breath secondary to worsening 
bronchial asthma, which has not responded to treatment, has 
had kidney infections and episodes of kidney stones, has been 
diagnosed with dyslipidemia on testing, and suffers from 
elevated blood pressure with x-ray findings of cardiomegaly 
and left ventricular prominences, uncontrolled diabetes and 
multiple complications thereof, including Class I heart 
disease and Stage 3 kidney disease, as well as multiple joint 
pain and vision difficulty secondary to cataracts. 

In December 2007, William Alvar, M.D., certified by written 
statement that the Veteran had Type II diabetes mellitus, a 
senile cataract, dyslipidemia, renal insufficiency, 
urolithiasis, dextroscoliosis of the lumbar spine and 
osteoarthritis of the knees.  Dr. Alvar characterized the 
Veteran's medical status as very unstable with fluctuating 
sugar levels and frequent elevations associated with 
dizziness and headaches and back and knee pain causing 
limitation of motion.  Based on this status, he concluded 
that the Veteran was no longer capable of engaging in income-
producing activities or any form of employment.  He opined 
that doing so would aggravate the Veteran's medical 
conditions.  

Based primarily on Dr. Alvar's written opinion, but also on 
post-service medical evidence showing a decline in the 
Veteran's health secondary to at least three very serious 
medical conditions, and the Veteran's own reports of 
worsening symptoms and limitations, the Board concludes that 
the evidence is at least in relative equipoise on the 
question of whether the Veteran is permanently and totally 
disabled.  Resolving reasonable doubt in the Veteran's favor, 
the criteria for nonservice-connected pension benefits based 
on permanent and total disability are met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Nonservice-connected pension benefits based on permanent and 
total disability are granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


